Exhibit 10.2

NOTE EXCHANGE AGREEMENT
 
THIS NOTE EXCHANGE AGREEMENT (this “Agreement”) is dated as of March 27, 2015
(the “Closing Date”), between True Drinks Holdings, Inc., a Nevada corporation
(the “Company”) and the holder signatory hereto of a secured promissory note
payable by the Company (the “Holder”) in the principal amount set forth opposite
the Holder’s name on the signature page attached hereto (the “Note”), which Note
is attached hereto as Exhibit A.
 
Recitals
 
WHEREAS, the principal and accrued but unpaid interest currently outstanding
under the terms of the Note is set forth opposite the Holder’s name on the
signature page attached hereto (the “Outstanding Balance”);
 
WHEREAS, Section 2.1(c) of the Note requires that, in the event the Note is
satisfied in any way other than the payment of cash to the Holder, a fee of 10%
of the principal amount of the Note will be added to the balance of the Note
(the “Lender’s Fee”);
 
WHEREAS, pursuant to the terms and conditions of the Securities Purchase
Agreement, as amended, attached hereto as Exhibit B (the “SPA”), the Company has
offered and sold shares of its Series C Convertible Preferred Stock (“Shares”)
to certain accredited investors (the “Purchasers”) for $100.00 per share, and,
as additional consideration for the purchase of the Shares, issued five-year
warrants (the “Warrants”) to the Purchasers to purchase, for $0.15 per share
(the “Exercise Price”), that number of shares of the Company’s common stock, par
value $0.001 per share (“Common Stock”), equal to 35% of the shares of Common
Stock issuable upon conversion of the Shares (the “Series C Offering”); and
 
WHEREAS, the Company and the Holder desire to exchange the Note for Shares and
Warrants, as offered in the Series C Offering, and waive the Lender’s Fee on the
terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby agreed
and acknowledged, the parties hereto hereby agree as follows:
 
1. Securities Exchange.
 
(a) Upon the following terms and subject to the conditions contained herein, the
Holder agrees to deliver to the Company the Note in exchange for that number of
Shares and Warrants set forth opposite the Holder’s name on the signature page
attached hereto (the “Securities”), which, in the case of the Shares, shall
represent the Outstanding Balance divided by $100.00.
 
(b) The execution and delivery of this Agreement by the parties hereto and the
closing under this Agreement (the “Closing”) shall occur upon execution of this
Agreement, the SPA and all related transaction documents required to be executed
in connection with the Series C Offering (“Transaction Documents”), and the
delivery of the Note to the Company for cancellation.  At Closing, (i) the
Shares and Warrants issued in exchange for cancellation of the Note shall be
deemed the full and final consideration for the cancellation of the Note, and
the Note shall thereby be fully satisfied, terminated and of no further force
and effect without any further action by any party; (ii) all security interests
and other liens of every type at any time granted to or held by the Holder as
security for the indebtedness evidenced by the Note shall be terminated and
automatically released without further action by the Holder, and (iii) the
Holder shall be deemed to be a Purchaser under the terms of the SPA, with all
rights thereunder as a Purchaser of Shares under the terms of the Transaction
Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Waiver of Lender’s Fee. The Holder hereby waives the provision set forth in
Section 2.1(c) of the Note, such that no Lender’s Fee will be added to the
principal amount of the Note in connection with the execution of Agreement.
 
3. Representations, Warranties and Covenants of the Holder.  The Holder hereby
makes the following representations and warranties to the Company, and covenants
for the benefit of the Company.
 
(a) This Agreement has been duly authorized, validly executed and delivered by
the Holder and is a valid and binding agreement and obligation of the Holder
enforceable against the Holder in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Holder has the power and authority to execute and deliver this Agreement and the
other agreements, including the Transaction Documents, and documents
contemplated hereby and to perform its obligations hereunder and thereunder.
 
(b) The Holder understands that the Securities are being offered and sold to it
in reliance on specific provisions of federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Holder set
forth herein for purposes of qualifying for exemptions from registration under
the Securities Act of 1933, as amended (the “Securities Act”) and applicable
state securities laws.
 
(c) The execution, delivery and performance of this Agreement by the Holder and
the consummation by the Holder of the transactions contemplated hereby do not
and will not (i) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Holder is a party or by which
the Holder’s properties or assets are bound, or (ii) result in a violation of
any federal, state, local or foreign statute, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations)
applicable to the Holder or by which any property or asset of the Holder are
bound or affected, except, in each case, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, materially and adversely affect the
Holder’s ability to perform its obligations under this Agreement.
 
(d) The Holder is an “accredited investor” as defined under Rule 501 of
Regulation D promulgated under the Securities Act, with sufficient knowledge and
experience in financial matters as to be capable of evaluating the risks and
merits of the transaction contemplated hereby.
 
(e) The Holder is and will be acquiring the Securities for the Holder’s own
account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that by making the
representations herein, the Holder does not agree to hold the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.
 
(f) The Holder understands that the Securities purchased hereunder, including
the Warrant Shares and Conversion Shares (as defined in the SPA), are
“restricted securities,” as that term is defined in the Securities Act and the
rules thereunder, have not been registered under the Securities Act, and that
none of the Securities can be sold or transferred unless they are first
registered under the Securities Act and such state and other securities laws as
may be applicable or an exemption from registration under the Securities Act is
available (and then the Securities may be sold or transferred only in compliance
with such exemption and all applicable state and other securities laws).
 

 
 

--------------------------------------------------------------------------------

 
 
(g) The Holder has not employed any broker or finder or incurred any liability
for any brokerage or investment banking fees, commissions, finders’ structuring
fees, financial advisory fees or other similar fees in connection with any of
the transactions contemplated by this Agreement.
 
(h) The Holder acknowledges that the Securities were not offered to the Holder
by means of any form of general or public solicitation or general advertising,
or publicly disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which the Holder was invited by any of the
foregoing means of communications.
 
(i) The Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Note free and clear of all rights and
Encumbrances (as defined below) other than restrictions under the Securities Act
and other applicable federal and state securities laws. The Holder has full
power and authority to transfer and dispose of the Note free and clear of any
right or Encumbrance other than restrictions under the Securities Act and other
applicable federal and state securities laws. Other than the transactions
contemplated by this Agreement, there is no pending proposal, or other right of
any person to acquire all or any of portion of the Note. “Encumbrances” shall
mean any security or other property interest or right, claim, lien, pledge,
option, charge, security interest, contingent or conditional sale, or other
title claim or retention agreement interest or other right or claim of third
parties, whether perfected or not perfected, voluntarily incurred or arising by
operation of law, and including any agreement (other than this Agreement) to
grant or submit to any of the foregoing in the future.
 
(j) No person or entity, other than the Company, has been authorized to give any
information or to make any representation on behalf of the Company in connection
with the offering of Securities, and if given or made, such information or
representations have not been relied upon by the Holder as having been made or
authorized by the Company.  The only representations and warranties made by the
Company in connection with the offering of Securities are those contained in
this Agreement, and the only information made available by the Company in
connection with the offering of Securities is contained in this Agreement.
 
4. Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to the Holder, and covenants for the benefit of the
Holder, as follows:
 
(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Nevada, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted.
 
(b) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full corporate power and authority to execute and deliver this
Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
(c) The Company covenants and agrees that promptly following the Closing, the
Note will be cancelled and retired by the Company.

 
 

--------------------------------------------------------------------------------

 
 
5. Fees and Expenses.  Each party hereto shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.
 
6. Waiver of Interest.  The Holder hereby irrevocably waives any and all claims,
demands, suits, actions, causes of action and rights whatsoever at law or in
equity, now existing or arising relating to any accrued and unpaid interest on
the Note or any other agreement between the parties.  The Holder hereby
acknowledges and agrees that it shall not commence or prosecute in any way, or
cause to be commenced or prosecuted, any action in any court relating to such
accrued and unpaid interest.
 
7. Governing  Law; Consent to Jurisdiction  This Agreement shall be governed by
and interpreted in accordance with the laws of the State of California without
giving effect conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction.  Each of the parties consents
to the exclusive jurisdiction of the federal courts whose districts encompass
any part of the County of Orange in connection with any dispute arising under
this Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions.  EACH PARTY WAIVES ITS
RIGHT TO A TRIAL BY JURY.  Each party to this Agreement irrevocably consents to
the service of process in any such proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such party at its address
set forth herein.  Nothing herein shall affect the right of any party to serve
process in any other manner permitted by law.
 
8. Confidentiality.  The Holder acknowledges and agrees that the existence of
this Agreement and the information contained herein and in the Exhibits hereto
(collectively, “Confidential Information”) is of a confidential nature and shall
not, without the prior written consent of the Company, be disclosed by the
Holder to any person or entity, other than the Holder’s personal financial and
legal advisors for the sole purpose of evaluating an investment in the Company,
and that it shall not, without the prior written consent of the Company,
directly or indirectly, make any statements, public announcements or release to
trade publications or the press with respect to the subject matter of this
Agreement.  Notwithstanding the foregoing, the Holder may use or disclose
Confidential Information to the extent the Holder is required by law to disclose
such Confidential Information, provided, however, that prior to any such
required disclosure, Holder shall give the Company reasonable advance notice of
any such disclosure and shall cooperate with the Company in protecting against
any such disclosure and/or obtaining a protective order narrowing the scope of
such disclosure and/or use of the Confidential Information.  The Holder further
acknowledges and agrees that the information contained herein and in the other
documents relating to this transaction may be regarded as material non-public
information under United States federal securities laws, and that United States
federal securities laws prohibit any person who has received material non-public
information relating to the Company from purchasing or selling securities of the
Company, or from communicating such information to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell securities of the Company.  Accordingly, until such time as
any such non-public information has been adequately disseminated to the public,
the Holder shall not purchase or sell any securities of the Company, or
communicate such information to any other person.
 
9. Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by all of the parties hereto.
 
10. Counterparts.  This Agreement may be executed by facsimile signature and in counterparts,
each of which shall be deemed an original, but all of which together shall constitute one and the same
instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 


 

     TRUE DRINKS HOLDINGS, INC.   By:         Name:  Dan Kerker   Title:    
Chief Financial Officer

 
 


 
 

--------------------------------------------------------------------------------

 




 


 
 
 
 
 
HOLDER
OUTSTANDING BALANCE
NO. OF SHARES
NO. OF WARRANTS
 
By:  __________________
 
Name:
 
 
     



